 



Exhibit 10.29
Adoption of 2006 Incentive Compensation Plan
On March 24, 2006, the Board of Directors of AirNet, upon the recommendation of
the Compensation Committee, adopted the 2006 Incentive Compensation Plan (the
“2006 Incentive Plan”).
The purpose of the 2006 Incentive Plan is to promote the following goals of
AirNet for the fiscal year ending on December 31, 2006 (“Fiscal 2006”) by
providing incentive compensation to certain employees of AirNet and its
subsidiaries:

  •   Attaining designated levels of pre-tax income;     •   Improving cash flow
and reducing debt;     •   Defining and executing plans to offset expected
declines in Bank Services revenues;     •   Reducing the fixed cost structure of
AirNet; and     •   Meeting high priority deadlines of AirNet.

Participants in the 2006 Incentive Plan include AirNet’s executive officers —
Joel E. Biggerstaff (Chairman of the Board, Chief Executive Officer and
President), Gary W. Qualmann (Chief Financial Officer, Treasurer and Secretary),
Larry M. Glasscock, Jr. (Senior Vice President, Express Services), Jeffery B.
Harris (Senior Vice President, Bank Services), Wynn D. Peterson (Senior Vice
President, Jetride Services), Ray L. Druseikis (Controller and Principal
Accounting Officer), Craig A. Leach (Vice President, Information Systems) — and
certain department managers and department directors. As of the date of this
Annual Report on Form 10-K, there were 47 participants in the 2006 Incentive
Plan.
Payments under the 2006 Incentive Plan will be based upon a combination of
AirNet’s pre-tax income for Fiscal 2006, the operating performance of AirNet’s
Delivery Services and Passenger Charter Services business segments, and the
achievement of personal goals assigned to each participant. The Compensation
Committee approves personal goals for executive officers and reviews the
personal goals for other participants. The personal goals approved by the
Compensation Committee for each of the executive officers relate to specific
business objectives related to general business operations (e.g., regulatory
compliance, expense reductions, etc.) and each business segment (e.g., execution
of specific contracts with customers and vendors, cost reductions, service
improvements, etc.).
No incentive compensation will be paid under the 2006 Incentive Plan unless
AirNet achieves a designated threshold level of pre-tax income for Fiscal 2006.
Once the designated threshold level is achieved, the available incentive
compensation payments will increase based upon predetermined pre-tax income
levels until a maximum aggregate amount of $1.9 million in incentive
compensation payments is reached. After the overall amount of incentive
compensation is determined based upon AirNet’s pre-tax income for Fiscal 2006,
incentive compensation will be allocated to individual participants based upon
the following four factors: (i) level of pre-tax income attained by AirNet;
(ii) level of contribution margin attained by Delivery Services as compared to
certain predetermined levels; (iii) levels of contribution margin attained by
Passenger Charter Services as compared to certain predetermined levels; and
(iv) attainment of personal goals.
A participant’s maximum incentive compensation payment ranges from 20% to 100%
of the participant’s base salary, depending upon such participant’s level of
responsibility for achieving AirNet’s goals for Fiscal 2006. Twenty percent of
each participant’s incentive compensation payments will be based upon the
participant’s achievement of pre-established personal goals. The remaining 80%
of each participant’s incentive compensation payment will be based upon a
combination of the other three factors discussed above, which will be allocated
to each participant based upon such participant’s overall responsibility for
attaining the designated levels of AirNet’s pre-tax income and contribution
margins for the Delivery Services and Passenger Charter Services business
segments.
In the event the incentive compensation payments otherwise available for payment
under the 2006 Incentive Plan based upon AirNet’s level of pre-tax income is not
paid to certain participants as a result of those participants’ failure to
attain their personal goals or AirNet’s failure to attain the predetermined
levels of budgeted contribution margins in Delivery Services or Passenger
Charter Services, such unpaid amounts may be awarded at the discretion of the
Compensation Committee to participants in the 2006 Incentive Plan or to other
employees of AirNet not participating in the 2006 Incentive Plan.





--------------------------------------------------------------------------------



 



The maximum percentage of annual base salary that each of AirNet’s executive
officers may receive as incentive compensation under the Incentive Plan is as
follows: Joel E. Biggerstaff, 100%; Gary W. Qualmann, Larry M. Glasscock, Jr.,
Jeffrey B. Harris and Wynn D. Peterson, 75%; Ray L. Druseikis and Craig A.
Leach, 50%.
Except for payments to the executive officers, payments under the 2006 Incentive
Plan will be paid in quarterly payments commencing with the second quarter of
Fiscal 2006 based upon AirNet’s year to date financial performance. Payments of
incentive compensation to executive officers will be made in the first quarter
of the fiscal year ending December 31, 2007 based upon AirNet’s performance and
each executive officer’s performance for Fiscal 2006. In order to receive
payment, a participant must be actively employed by AirNet at the time the
payment is made. New employees who qualify for the 2006 Incentive Plan will be
eligible to participate on the first day of the calendar quarter following their
date of hire.
The Compensation Committee may amend, modify or terminate the 2006 Incentive
Plan at any time.

